           Case 1:20-cv-01072-JRN Document 1 Filed 10/26/20 Page 1 of 12




                             UNITED STATES DISTRICT COURT
                              WESTERN DISTRICT OF TEXAS
                                   AUSTIN DIVISION

COGNITIVE SCALE INC.                       §
                                           §
                                           §
                Plaintiff,                 §   Civil Action No. ______________
                                           §
v.                                         §
                                           §
DELOITTE CONSULTING LLP                    §   JURY DEMANDED
                                           §
                                           §
                Defendant.                 §

                                    COMPLAINT

      Plaintiff Cognitive Scale Inc. brings this complaint against Deloitte Consulting

LLP for unfair competition and unjust enrichment.

                                     THE PARTIES

      1.       Plaintiff Cognitive Scale is a Delaware corporation with a principal

place of business at 9500 Arboretum Blvd, L-1, Austin, Texas 78730.

      2.       Defendant Deloitte Consulting LLP is Delaware limited liability

partnership with a principal place of business at 30 Rockefeller Plaza, New York,

New York 10112.

                               JURISDICTION AND VENUE

      3.       This complaint brings claims under the Lanham Act, as amended, 15

U.S.C. § 1051 et seq. The Court has subject matter jurisdiction under 28 U.S.C.

§§ 1331 and 1338(a) and 15 U.S.C. § 1121(a).
           Case 1:20-cv-01072-JRN Document 1 Filed 10/26/20 Page 2 of 12




      4.       The Court has supplemental jurisdiction to hear the state law claims

under 28 U.S.C. § 1367(a) because they form part of the same case of controversy.

      5.       Venue is proper in this District under 28 U.S.C. § 1391(b)(1) because

Deloitte Consulting is deemed to reside here under § 1391(c)(2) and (d). Venue is also

proper in this District under § 1391(b)(2) because a substantial part of the events

giving rise to Cognitive Scale’s claims occurred here.

                                       FACTS

                     Cognitive Scale and its CORTEX Trademarks

      6.       Cognitive Scale is a software company founded in Austin, Texas by

several entrepreneurs and former IBM executives in 2013.

      7.       Through strategic partnerships with a number of Global 500 companies

and other large enterprises, Cognitive Scale quickly became a leader in the field of

augmented intelligence software. In addition to its Austin headquarters, Cognitive

Scale has offices in New York (NY), London (UK), and Hyderabad (India).

      8.       Cognitive Scale’s flagship product is its award-winning CORTEX

augmented intelligence platform. Augmented intelligence is a subset of Artificial

Intelligence (“AI”) technology that replicates human cognitive abilities like memory,

sequencing, perception, anticipation, and problem solving. As explained by Cognitive

Scale’s co-founder Akshay Sabhikhi, the purpose of augmented intelligence software

is to complement the human workforce “so the combination of man and machine can

really solve problems.”




                                          2
           Case 1:20-cv-01072-JRN Document 1 Filed 10/26/20 Page 3 of 12




      9.       The CORTEX platform harnesses cloud computing and machine

learning to analyze data sets from an array of sources, allowing it to “think” (i.e. learn

and adapt) as humans do. By continuously analyzing an array of data, the platform

can react to changed circumstances in real time and improve business

decisionmaking through predictive insights, alternative means for completing

regular tasks, self-assuring processes, and other solutions that scale to the client’s

enterprise.

      10.      The CORTEX platform includes a suite of several components, each

bearing the name CORTEX, including for example CORTEX FABRIC and CORTEX

CERTIFAI (collectively, “the CORTEX Marks”).

      11.      CORTEX FABRIC automates composition, orchestration, and delivery

of insights and solutions generated by the platform’s continuous data analytics.

CORTEX FABRIC also provides a centralized visual programming and operating

environment through which users can host their own data sets or cognitive process

models and access thousands of other building blocks (e.g. enriched industry data

sets, models, algorithms, etc.) that reduce the time required to create and deploy

augmented intelligence systems tailored to their business needs.

      12.      CORTEX CERTIFAI, in turn, automatically scans the underlying data

and models to learn how to explain predictive insights generated by the platform,

uncover hidden algorithmic bias, and probe for weaknesses in the data. Referred to

as a trust-as-a-service product, CORTEX CERTIFAI provides unique trust index




                                            3
        Case 1:20-cv-01072-JRN Document 1 Filed 10/26/20 Page 4 of 12




scores that help users understand the basis of the platform’s insights and compare

their cognitive model to industry benchmarks.

      13.    Cognitive Scale’s CORTEX platform is aimed at companies looking to

speed up implementation and return-on-investment of enterprise grade AI systems.

To fast track the implementation time for clients, Cognitive Scale developed its “10-

10-10” method, which creates a secure cognitive cloud within ten hours, customizes

the first cognitive system using an organization’s data within ten days, and goes lives

within ten weeks.

      14.    Cognitive Scale markets the CORTEX platform to companies operating

in a number of business sectors, including healthcare, digital commerce, and finance.

For example, healthcare providers rely on the platform to provide insight on issues

ranging from the optimization of patient care to streamlining payments. Banks and

other financial institutions similarly leverage the platform’s automated processes to

ensure regulatory compliance, assess investment strategy, and guard against risks

like money laundering or other fraudulent activities.

      15.    Cognitive Scale has invested substantially in developing and promoting

its CORTEX Marks and the augmented intelligence platform associated with those

marks. By 2017—the year Cognitive Scale launched its CORTEX platform—the

company had raised over $50 million funding through partnerships with institutions

like Microsoft, Intel, and USAA.

      16.    Due in part to these efforts, Cognitive Scale’s CORTEX platform has

become one of the most successful and well-known augmented intelligence platforms




                                          4
        Case 1:20-cv-01072-JRN Document 1 Filed 10/26/20 Page 5 of 12




in the world. Cognitive Scale’s activities have been profiled in various prominent

publications, including Forbes, Bloomberg, and Fast Company.

      17.    Cognitive Scale has further received numerous awards and accolades for

its CORTEX platform. For example, the World Economic Forum in 2018 named

Cognitive Scale a Technology Pioneer, a title bestowed upon the most innovative and

impactful early-stage companies developing new technologies that are poised to have

a significant impact on business and society. Prior recipients include other well-

known technology companies, such as Google, AirBnB, and Twitter.

      18.    Cognitive Scale plans to continue investing heavily into promoting and

growing its CORTEX Marks and the associated platform.

      19.    The CORTEX Marks are inherently distinctive. Because of the Marks’

distinctiveness and also because of Cognitive Scale’s continuous use and promotion,

consumers have come to recognize the CORTEX Marks as strongly associated with

Cognitive Scale and its goods and services.

      20.    As a result, Cognitive Scale owns strong common law trademark rights

and significant consumer goodwill in its CORTEX Marks.

      Deloitte Consulting LLP and its Prior Relationship with Cognitive Scale

      21.    On information and belief, Deloitte Consulting is a member firm of the

UK entity Deloitte Touche Tohmatsu Limited.           Deloitte Consulting provides

consulting services in a variety of fields, including human capital, finance advisory,

tax, management, and technology integration.




                                          5
        Case 1:20-cv-01072-JRN Document 1 Filed 10/26/20 Page 6 of 12




      22.     On March 4, 2015, Cognitive Scale issued a press release announcing an

agreement between Cognitive Scale and Deloitte Consulting to deliver services and

technology in the healthcare sector through the application of cognitive cloud

technology.

      23.     In forming the relationship, Paul Roma—a Deloitte Consulting

principal—acknowledged Cognitive Scale’s leadership in the healthcare sector,

saying: “Cognitive Scale is the first to take a holistic view of patient care and apply

its cloud based cognitive computing platform and healthcare insights to transform

the healthcare industry.”

      24.     As part of the relationship between Cognitive Scale and Deloitte

Consulting, Deloitte Consulting began building applications that leveraged Cognitive

Scale’s cognitive cloud platform for healthcare. The relationship further included

development activities, the use of dedicated facilities, collaboration on healthcare

cloud-industry standards and models, and training of systems integrators.

      25.     The individuals from Deloitte Consulting who acted as managing

partners for the parties’ relationship include several members of Deloitte’s Cognitive

Advanced Analytics team: Ayan Bhattacharya, Nitin Mittal, Peter Schmidt, and Olaf

Tennhardt.

      26.     When Cognitive Scale launched its CORTEX platform in 2017, these

individuals from Deloitte were aware of the CORTEX platform and collaborated in

marketing it to potential clients.




                                          6
        Case 1:20-cv-01072-JRN Document 1 Filed 10/26/20 Page 7 of 12




      27.   Also, Cognitive Scale participated in Deloitte’s Analytics Summit in

Hyderabad, India (where Cognitive Scale has an office) in May 2019, which included

a presentation by Cognitive Scale on its CORTEX platform. In addition, between

October 2019 and March 2020, Cognitive Scale’s Co-Founder/CTO (Matt Sanchez)

and UK Sales Lead (Mark Robbins) met with Deloitte’s Head of AI Financial Services

Authority (Alex Dene), presented Cognitive Scale’s CORTEX CERTIFAI software,

and offered demonstrations.

      28.   To date, Cognitive Scale still lists Deloitte Consulting as a partner on

its website at www.cognitivescale.com/partners.

                Deloitte Consulting’s Infringing CortexAI Platform

      29.   After partnering with Cognitive Scale for years and with full knowledge

of Cognitive Scale’s CORTEX Marks and platform, on October 13, 2020, Deloitte

Consulting without Cognitive Scale’s authorization announced the launch of a new,

competing cloud-based platform called CortexAI.

      30.   Deloitte’s CortexAI platform is highly similar—if not identical—to

Cognitive Scale’s CORTEX platform. For example, the CortexAI announcement

describes Deloitte Consulting’s platform as able “to rapidly develop and deploy

scalable, applied AI solutions that drive impact and enable companies to garner fast

results and return on investment.”

      31.   To achieve that goal, the CortexAI platform includes “curated datasets

to industry-aligned asset libraries and algorithms to intelligent automation

capabilities [that] bring[] the power of AI to help organizations innovate, automate




                                         7
        Case 1:20-cv-01072-JRN Document 1 Filed 10/26/20 Page 8 of 12




and generate smart insights.” The platform also includes “a comprehensive set of

plug-and-play technologies for data, analytics, intelligent automation and machine

learning, which seamlessly integrate to create unique solutions.”

      32.    Deloitte’s announcement includes a quote from Nitin Mittal—a member

of Deloitte’s Cognitive Advanced Analytics team that collaborated with Cognitive

Scale as part of the parties’ relationship—which describes the aim of Deloitte’s

CortexAI platform in terms strikingly similar to those used by Cognitive Scale’s co-

founder: “The CortexAI platform furthers Deloitte’s mission to help our clients apply

AI in innovative ways and solve their most complex business problems in . . . a world

where humans work side by side with machines.”

      33.    The announcement, though issued less than a month ago, further states

that Deloitte’s platform is “already in market and proven in client engagements by

Deloitte audit and tax clients.” Thus, Deloitte’s infringement was likely ongoing

before the announcement.

                 Effects of Deloitte Consulting’s Unlawful Activities

      34.    Deloitte Consulting’s unauthorized use and intended use of CortexAI is

likely to confuse consumers. Consumers are likely to perceive some connection or

association between the parties’ products as to source, sponsorship, or affiliation,

when in fact none exists.

      35.    Deloitte Consulting’s unauthorized use and intended use of CortexAI

falsely designates the origin of Deloitte Consulting goods and services and falsely

represents facts with respect to those goods and services.




                                          8
        Case 1:20-cv-01072-JRN Document 1 Filed 10/26/20 Page 9 of 12




      36.    Deloitte Consulting’s unauthorized use and intended use of CortexAI

enables it to trade off and receive the benefit of the goodwill built by Cognitive Scale

in its CORTEX Marks.

      37.    Deloitte Consulting’s unauthorized use and intended use of CortexAI

effectively removes Cognitive Scale’s ability to control the quality of the goods offered

under its CORTEX Marks. This places Cognitive Scale’s reputation and goodwill at

least partially in the hands of Deloitte Consulting, whose goods and services

Cognitive Scale cannot control.

                   COUNT I: FEDERAL UNFAIR COMPETITION
                            (15 U.S.C. § 1125(a))

      38.    Cognitive Scale repeats the allegations above as if set forth fully here.

      39.    Cognitive Scale owns protectable federal rights in the CORTEX Marks.

Cognitive Scale has priority over Deloitte Consulting.

      40.    Deloitte Consulting’s unauthorized use and intended use of the

CortexAI mark is likely to cause confusion, to cause mistake, or to deceive.

      41.    Deloitte Consulting has thus infringed Cognitive Scale’s federal

trademark rights and committed unfair competition in violation of 15 U.S.C.

§ 1125(a).

             COUNT II: COMMON LAW TRADEMARK INFRINGEMENT
                         AND UNFAIR COMPETITION

      42.    Cognitive Scale repeats the allegations above as if set forth fully here.

      43.    Cognitive Scale owns protectable rights in the CORTEX Marks under

Texas common law. Cognitive Scale has priority over Deloitte Consulting.


                                           9
        Case 1:20-cv-01072-JRN Document 1 Filed 10/26/20 Page 10 of 12




      44.    Deloitte Consulting’s unauthorized use and intended use of the

CortexAI mark is likely to cause confusion, to cause mistake, or to deceive.

      45.    Deloitte Consulting has thus infringed Cognitive Scale’s trademark

rights and committed unfair competition under Texas common law.

                COUNT III: COMMON LAW UNJUST ENRICHMENT

      46.    Cognitive Scale repeats the allegations above as if set forth fully here.

      47.    Deloitte Consulting’s actions have unjustly enriched it at the expense of

Cognitive Scale.

      48.    By using the CortexAI mark without Cognitive Scale’s authorization,

Deloitte Consulting has obtained a benefit to which it is not legally entitled.

      49.    Deloitte Consulting is thus liable for unjust enrichment under Texas

common law.

            WILLFULNESS OF DELOITTE CONSULTING VIOLATIONS

      50.    With respect to each cause of action above, Deloitte Consulting’s

violations are and have been willful.

      51.    Deloitte Consulting adopted the CortexAI mark with knowledge of

Cognitive Scale’s prior rights in a nearly identical mark for identical or highly similar

goods and services. Deloitte Consulting had partnered with Cognitive Scale under the

parties’ 2015 agreement and had direct knowledge of Cognitive Scale’s CORTEX

Marks and platform.

      52.    Deloitte Consulting has continued to use and expand the CortexAI mark

despite knowing of Cognitive Scale’s prior rights.


                                           10
        Case 1:20-cv-01072-JRN Document 1 Filed 10/26/20 Page 11 of 12




      53.    Deloitte Consulting has thus acted in bad faith and with willful

disregard for Cognitive Scale’s rights.

                         DAMAGES; INJUNCTIVE RELIEF

      54.    Cognitive Scale has been and will continue to be harmed by Deloitte

Consulting’s unlawful actions described above. Cognitive Scale is entitled to money

damages.

      55.    However, money damages cannot fully compensate Cognitive Scale for

the irreparable harm it has suffered and continues to suffer.

      56.    Cognitive Scale is entitled to preliminary and permanent injunctive

relief to remedy this ongoing and irreparable harm.

                               PRAYER FOR RELIEF

      Cognitive Scale asks the Court to:

      A.     enter judgment for Cognitive Scale on all of its claims;

      B.     preliminarily and permanently enjoin Deloitte Consulting—including
             its owners, officers, managers, shareholders, directors, agents, servants,
             employees, attorneys, affiliates, related companies, and any persons
             acting in concert with them or on their behalf—from using, registering,
             or applying to register the CortexAI mark, any mark incorporating
             Cognitive Scale’s CORTEX mark, or any other mark likely to cause
             confusion with Cognitive Scale’s CORTEX Marks;

      C.     order Deloitte Consulting to file with the Court and to serve on Cognitive
             Scale, within 30 days of entry of the requested injunction, a written
             report stating in detail and under oath the manner in which Deloitte
             Consulting has complied with the injunction;

      D.     award Cognitive Scale all monetary remedies to which it is entitled
             under federal and Texas law, including all profits realized by Deloitte
             Consulting (adjusted upward as the Court deems just), all damages
             (trebled) sustained by Cognitive Scale, exemplary damages, and
             nominal damages;


                                           11
       Case 1:20-cv-01072-JRN Document 1 Filed 10/26/20 Page 12 of 12




      E.     order the seizure and destruction of all items and materials in Deloitte
             Consulting’s possession, custody, or control that use the CortexAI mark,
             any mark incorporating Cognitive Scale’s CORTEX mark, or any other
             mark likely to cause confusion with Cognitive Scale’s CORTEX Marks;

      F.     award Cognitive Scale its costs and reasonable attorneys’ fees;

      G.     award Cognitive Scale prejudgment and postjudgment interest; and

      H.     award any other relief the Court deems just and proper.

                                  JURY DEMAND

      Cognitive Scale demands a jury trial on all issues triable by jury under Federal

Rule of Civil Procedure 38.


Dated: October 26, 2020                   Respectfully submitted,


                                          /s/ Louis T. Pirkey           _
                                          Louis T. Pirkey
                                          Texas Bar No. 16033000
                                          Travis R. Wimberly
                                          Texas Bar No. 24075292
                                          Giulio Yaquinto
                                          Texas Bar No. 24107292
                                          PIRKEY BARBER PLLC
                                          1801 E. 6th Street, Suite 300
                                          Austin, TX 78702
                                          (512) 322-5200
                                          (512) 322-5201 (fax)
                                          lpirkey@pirkeybarber.com
                                          twimberly@pirkeybarber.com
                                          gyaquinto@pirkeybarber.com

                                          Attorneys for Plaintiff Cognitive Scale
                                          Inc.




                                         12
